Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 1 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 2 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 3 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 4 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 5 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 6 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 7 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 8 of 9




                          EXHIBIT A
Case 3:21-cv-00158-TCB Document 1-1 Filed 09/15/21 Page 9 of 9




                          EXHIBIT A
